DETAILED ACTION
This is an Office action based on application number 16/756,759 filed 16 April 2020, which is a national stage entry of PCT/IB2018/060471 filed 20 December 2018, which claims priority to US Provisional Application No. 62/609,749 filed 22 December 2017. Claims 1-16 are pending.
Amendments to the claims, filed 16 April 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a multilayered article.
Group II, claim(s) 9-15, drawn to a method of enhancing bond strength.
Group III, claim(s) 16, drawn to method of making a lightning strike film.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a multilayered article comprising a polyetheretherketone substrate and an adhesion and an adhesion promoter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rios et al (US Patent No. 7,625,625 B2) (Rios) in view of Ou (US Patent Application Publication No. US 2009/0162664 A1) (Ou).
	Reference is made to FIG. 4 of Rios, reproduced below:

    PNG
    media_image1.png
    209
    658
    media_image1.png
    Greyscale

	Fig. 4 of Rios illustrates a multilayer film <40> comprising a backing layer <44> and an adhesive layer <6>, wherein the backing layer <44> comprises a material inclusive of thermoplastic or thermosetting polymers including polyetherketoneketones (col. 15, line 16 to col 16, line 3).
	Ou discloses compositions including amine-containing silsesquioxane, or an amine-containing siloxane, or an amine-containing alkyltrioxysilane (paragraph [0006]), wherein such compositions exhibit improve adhesion to thermoplastic and thermosetting polymeric materials (paragraph [0035]).
	Before the effective filing date of the invention, it would have been obvious to include the composition of Ou on either surface of the polyetherketoneketone backing layer of Rios. The motivation for doing so would have been to improve the adhesion of said backing layer to any subsequent layer.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
In Group I:
Species A – an adhesive comprising a thermoset adhesive.
Species B – an adhesion promoter comprising an organotitaniate and an adhesive comprising a polysulfide or polythioether.
Species C – an adhesion promoter comprising an epoxy silane and an adhesive resin comprising an epoxy resin.
Species D – an adhesive comprising a pressure-sensitive adhesive.
Species E – an adhesion promoter comprising a polyamide and an adhesive comprising an acrylic polymer.
Species F – an adhesion promoter comprising a surface-treated nanosilica and the adhesive comprising a silicone resin.
Species G – an adhesion promoter comprising an aminosilane and the adhesive comprising a silicone resin.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 is generic to the claims of Group I.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species of Group I lack unity of invention because even though the inventions of these groups require the technical feature of the multilayered article of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rios in view of Ou.
Reference is made to FIG. 4 of Rios, reproduced below:

    PNG
    media_image1.png
    209
    658
    media_image1.png
    Greyscale

	Fig. 4 of Rios illustrates a multilayer film <40> comprising a backing layer <44> and an adhesive layer <6>, wherein the backing layer <44> comprises a material inclusive of thermoplastic or thermosetting polymers including polyetherketoneketones (col. 15, line 16 to col 16, line 3). Rios further discloses that the adhesive layer <6> comprises a material inclusive of pressure-sensitive adhesives, modified acrylic adhesives, and silicone adhesives (col. 14, line 47 to col. 15, line 7). 
	Ou discloses compositions including amine-containing silsesquioxane, or an amine-containing siloxane, or an amine-containing alkyltrioxysilane (paragraph [0006]), wherein such compositions exhibit improve adhesion to thermoplastic and thermosetting polymeric materials (paragraph [0035]).
Before the effective filing date of the invention, it would have been obvious to include the composition of Ou on either surface of the polyetherketoneketone backing layer of Rios. The motivation for doing so would have been to improve the adhesion of said backing layer to any subsequent layer.
A telephone call was made to Applicant’s representative on 30 May 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/03/2022